Citation Nr: 0606655	
Decision Date: 03/08/06    Archive Date: 03/23/06

DOCKET NO.  05-27 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability, on a direct basis or as secondary to service-
connected left knee disability.

2.  Entitlement to an evaluation in excess of 10 percent for 
left knee strain.


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1981 to 
March 1986.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from an April 2004 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on her part.


REMAND

A review of the record discloses a need for further 
evidentiary development.  

With respect to the service-connected left knee disability, 
the veteran's service medical records indicate that while in 
basic training in July 1981, she fell into a fox hole and 
sustained a sprain of her left medial collateral ligament and 
was treated with a cast brace for four weeks.  After the 
brace was removed, the veteran complained of persistent 
medial joint line pain and tenderness.  In August 1981, the 
veteran was diagnosed with chondromalacia of the left knee 
status post capsular sprain.  Subsequent service medical 
records show that a left medial meniscus tear was suspected 
in September 1981 and August 1982.  The veteran underwent at 
left knee arthrography which showed menisci intact, but she 
received treatment for a possible left anterior medial 
meniscus tear in October 1982.     

The veteran filed her claim for service connection for a left 
knee injury in October 2000.  By rating decision dated in May 
2001, service connection was granted and a 10 percent rating 
was assigned effective October 3, 2000.  

The VA examination conducted in March 2001 indicated that the 
veteran's left knee demonstrated range of motion from zero to 
135 degrees of flexion.  The examiner noted that the veteran 
had a little medial compartment pain and tenderness and 
chondromalacia patella.  No effusion was noted, and the knee 
was stable to medial, lateral and anteroposterior testing.  
McMurray's testing was negative.  Diagnosis was left knee 
strain and chondromalacia patella.  X-rays revealed no 
significant bone or joint abnormality of the left knee.

The record indicates that in May 2003, the veteran was 
involved in a motor vehicle accident and suffered contusions 
of both knees.  Examination at that time revealed tenderness 
on palpation of the infrapatellar of both knees.  Tests for 
ligament stability appeared normal and no knee effusion was 
noted.  Flexion was to 100 degrees.

In December 2003, the RO received a statement from the 
veteran stating that over the years, her knees had not gotten 
any better and that on occasion the left knee gives out.  The 
statement noted that she had been involved in an automobile 
accident in June and that both knees were jammed into the 
dashboard.

With respect to the left knee disability, VA is required to 
provide the veteran a physical examination if it is necessary 
to determine the current severity of a disability.  In this 
case, the last official VA examination was performed five 
years ago.  The RO improperly substituted its own medical 
judgment in denying this claim, stating that the current 
disability is clearly due to the 2003 motor vehicle accident.  
This is a medical determination, and there is insufficient 
evidence of record to answer that question at this time.

With respect to the claimed right knee disability, in 
December 2003, the RO received a statement from the veteran 
stating that her right knee was injured while trying "to 
baby" the left knee.  The veteran's service medical records 
indicate that she presented in June 1982 with complaints of 
pain in the right knee with no history of specific trauma.  
The veteran related onset to physical therapy and noted a 
previous injury during basic training.  The claim was only 
considered by the RO on a secondary basis, as that was the 
allegation put forth by the veteran at that time.  However, 
VA's duty to assist a claimant with the development of 
evidence extends to all applicable theories of a claim, 
whether asserted by the claimant or not. Schroeder v. West, 
212 F.3d 1265, 1271 (Fed. Cir. 2000); see also Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995) (claim documents must be 
read in a liberal manner so as to identify and carry out the 
required adjudication of all claims that are reasonably 
raised by the evidence of record whether or not formally 
claimed in a VA application). Because the evidence in this 
case reasonably raises a claim for direct service connection, 
the issue on appeal has been recharacterized as shown above.  
Due process concerns that the claim be remanded to the RO so 
that this theory can be addressed in the first instance.  
Moreover, considering the in-service complaints, VA's duty to 
assist requires the veteran be afforded an examination on 
this claim as well.

The veteran currently receives VA treatment.  It is not 
evident from the record whether she received any treatment 
for her knees prior to the 2003 motor vehicle accident, and 
such information would clearly be relevant in this case.  
Therefore, the RO should ensure all the veteran's VA 
treatment records are in the file.

Accordingly, the case is REMANDED for the following action:

1.  Advise the veteran to submit to VA 
copies of any evidence in her possession 
relevant to these claims.

2.  Obtain the veteran's treatment 
records from the VA medical facilities in 
Cleveland and Wade Park, to include x-ray 
reports of the knees, from 2000 to the 
present.

3.  After obtaining the above VA 
treatment records, to the extent 
possible, schedule the veteran for an 
appropriate VA examination to (a) 
determine the severity of the veteran's 
service-connected left knee disability 
and (b) determine the etiology of a right 
knee disability (if any).  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.  

(a) With regard to the service-connected 
left knee disability, the examiner should 
discuss the role of any non-service-
connected injuries sustained in a May 
2003 motor vehicle accident as 
distinguished from the role played by the 
service-connected left knee strain.  

(b) With regard to the claimed right knee 
disability, the examiner should provide 
an opinion as to whether it is at least 
as likely as not that the veteran's 
current right knee disability is related 
to the symptoms documented during the 
veteran's active duty service or to 
service-connected left knee disability.  
In conducting the examination, the 
examiner is specifically directed to the 
sick call the veteran made in service in 
June 1982 when she complained of right 
knee pain.  The examiner is also directed 
to consider the May 2003 motor vehicle 
accident the veteran was involved in and 
to opine as to the likelihood that this 
event may be an intervening cause of the 
veteran's right knee condition.  

If the nature of any post service-
incurred injury cannot be so 
distinguished without resort to 
speculation, that fact must be noted in 
writing.  The examiner must address any 
functional disability in accordance with 
38 C.F.R. §§ 4.40, 4.45, and 4.59.
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.
 
4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  This should 
include adjudicating the right knee claim 
on a direct and secondary basis.

If the benefit sought is not granted in 
full, the veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of her 
claims.  Her cooperation in VA's efforts to develop her 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Michelle L. Kane
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).




 
 
 
 

